Exhibit 10.4

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT

 

THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT (the “Agreement”) is made
and entered effective the        day of                     , 200    , by and
between PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                  (the “Non-Employee Director”).

 

WHEREAS, to carry out the purposes of the Company’s AMENDED AND RESTATED 2004
NON-EMPLOYEE DIRECTOR INCENTIVE PLAN (the “Plan”), the Company desires to issue
shares of the common stock of the Company to the Non-Employee Director pursuant
to the terms of this Agreement and the Plan (“Restricted Stock”).

 

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and the Non-Employee Director hereby
agree as follows:

 

1.                                       Grant.  The Company hereby grants to
Non-Employee Director                                   (              ) shares
of Restricted Stock (the “Shares”) on the terms and conditions set forth herein
and in the Plan, which Plan is incorporated herein by reference.

 

2.                                       Vesting.

 

(a)                                  The legal ownership of the Shares shall
vest on                              , 200     provided that the Non-Employee
Director is a non-employee director of the Company on such date and has served
as a non-employee director of the Company for the entire six-month period
preceding such date.

 

(b)                                 Upon Non-Employee Director’s termination as
a director of the Company, any Shares which are not vested shall be forfeited
and returned to the Company, except that:

 

(i)                                     If Non-Employee Director’s service with
the Company terminates by reason of Disability, legal ownership of the Shares
shall fully vest as of the date of such termination.  For purposes hereof, the
term Disability shall mean a physical or mental infirmity which impairs the
Director’s ability to substantially perform his or her duties for a period of
one hundred eighty (180) consecutive days.

 

(ii)                                  If Non-Employee Director dies while
serving on the board of directors of the Company (the “Board”), the Shares shall
fully vest on the date of death.

 

3.                                       Beneficial Ownership.  Unless and until
the Shares are forfeited to the Company or transferred by Non-Employee Director
(in accordance with this Agreement and applicable law), Non-Employee Director
shall have beneficial ownership of the Shares, including the right to receive
dividends and the right to vote the Shares.

 

--------------------------------------------------------------------------------


 

4.                                       Stock Certificates.

 

(a)                                  A certificate representing the Shares shall
be registered in the name of Non-Employee Director. Until the expiration of the
period of time during which the Shares remain subject to the restrictions or
vesting set forth in this Agreement (“Restriction Period”), the certificate
representing the Shares shall be held in escrow by the Company for the account
of Non-Employee Director.

 

(b)                                 Each stock certificate issued in the name of
Non-Employee Director pursuant to this Agreement shall bear the following
restrictive legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS CONTAINED
IN A NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT DATED AS
OF                              , 200     BY AND BETWEEN PETROHAWK ENERGY
CORPORATION AND                                  . A COPY OF WHICH IS ON FILE AT
THE OFFICE OF THE CORPORATION’S SECRETARY.

 

5.                                       Transfer Restrictions.  Except as
approved by the Company, the Shares shall not be transferable or assignable by
Non-Employee Director other than by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by Section 414(p)
of the Internal Revenue Code of 1986, as amended (the “Code”).  No transfer by
will, trust, or by the laws of descent and distribution shall be effective to
bind the Company unless the Board, the Compensation Committee of the Board or
other such committee as the Board shall appoint to administer the Plan as
permitted by the Plan (collectively herein the “Committee”) has been furnished
with a copy of the deceased Non-Employee Director’s enforceable will, trust or
such other evidence as the Committee deems necessary to establish the validity
of the transfer. Any attempted transfer in violation of this provision shall be
void and ineffective.

 

6.                                       Vesting Restrictions.   Except as
provided under the terms of the Plan and in paragraph 2(b), the Shares will vest
only during Non-Employee Director’s lifetime while Non-Employee Director remains
a director of the Company.

 

7.                                       Withholding of Tax.  To the extent that
the granting of the Shares or the lapse of restrictions applicable to such
Shares results in compensation income to the Non-Employee Director for federal
or state income tax purposes, Non-Employee Director shall pay to the Company (in
cash or to the extent permitted by the Committee, shares of common stock of the
Company held by the Non-Employee Director whose value is equal to the amount of
the Non-Employee Director’s tax withholding liability as determined by the
Committee) any federal, state or local taxes of any kind required by law to be
withheld, if any, with respect to the Shares.  The Company, to the extent
permitted by law, has the right to deduct from any payment of any kind

 

2

--------------------------------------------------------------------------------


 

otherwise due to the Non-Employee Director from the Company any federal, state
or local taxes of any kind required by law to be withheld with respect to the
Shares. The Company is further authorized in its discretion to satisfy any such
withholding requirement out of shares of Restricted Stock of the Non-Employee
Director held by the Company.

 

8.                                       Securities Law.  Non-Employee Director
agrees that the Shares will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable securities laws, whether
federal or state. Non-Employee Director also agrees (i) that the certificates
representing the Shares may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws, and
(ii) that the Company may refuse to register the transfer of such Shares on the
stock transfer records of the Company if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities laws and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.

 

9.                                       No Rights to Directorship.  Nothing
contained in this Agreement shall confer upon the Non-Employee Director the
right to continue as a director of the Company.

 

10.                                 Representations and Warranties of Director. 
The Non-Employee Director represents and warrants to the Company as follows:

 

(a)                                  The Non-Employee Director has received a
copy of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.  The
Non-Employee Director acknowledges that there may be adverse tax consequences
upon the vesting of the Shares or disposition of the Shares once vested, and
that the Non-Employee Director should consult a tax adviser prior to such time.

 

(b)                                 The Non-Employee Director agrees to sign
such additional documentation as may reasonably required from time to time by
the Company in connection with this Agreement.

 

11.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Non-Employee Director.

 

12.                                 Governing Laws.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

13.                                 Modification.  This Agreement may not be
modified except in writing signed by the parties hereto or their respective
successors and permitted assigns.

 

14.                                 Headings.  The headings of paragraphs in
this Agreement are for convenience of reference only, do not constitute a part
of this Agreement, and shall not be deemed to limit or

 

3

--------------------------------------------------------------------------------


 

alter any of the provisions of this Agreement.

 

15.                                 Defined Terms. Except as otherwise provided
in this Agreement, or unless the context clearly indicates otherwise,
capitalized terms used but not defined in this Agreement have the definitions as
provided in the Plan.  In the event of a conflict or inconsistency between the
discretionary terms and provisions of the Plan and the provisions of this
Agreement, this Agreement shall govern and control.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NON-EMPLOYEE DIRECTOR

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

4

--------------------------------------------------------------------------------